Opinion of the Court
PER CURIAM:
We granted review to consider the effect of the failure to serve on defense counsel a copy of a second post-trial review by the staff judge advocate that had been mandated by the Court of Military Review, and three assignments of error dealing with different aspects of an alleged illegal search.
The Government concedes the “record does not indicate that a copy of” the second review was served on defense counsel as required by United States v. Goode, 1 M.J. 3 (C.M.A.1975). In United States v. Hill, 3 M.J. 295, 297 (C.M.A.1977), we held that “the purpose of Goode can be effected only if we insist upon compliance” with it. Consequently, a new review is required. Ordinarily we would remand the record of trial for that purpose (see United States v. Quan, 4 M.J. 244 (C.M.A.1978)), but the period of confinement adjudged expired years ago; the period of suspension of the bad-conduct *425discharge approved by the convening authority, with provision for automatic remission, also expired long ago, without any indication that remission has not been accomplished; and the term of service prescribed in the accused’s enlistment contract has also expired. In light of these circumstances, we conclude that continuation of the judicial proceedings is not warranted. United States v. King, 2 M.J. 4 (C.M.A. 1976); United States v. Martinez, 1 M.J. 280 (C.M.A.1976). Accordingly, we reverse the decision of the United States Navy Court of Military Review, set aside the findings of guilty and the sentence, and order the charge dismissed.